DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant submitted remarks in response to the latest Office action on 26 May 2022.  Therein, Applicant amended claims 1-4, 6-11 and 13-16.  No claims were added or cancelled.  The submitted claims have been entered and are considered below.  

	Response to Amendments/Arguments
Applicant’s amendments and related arguments, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, et al. (U.S. Patent Publication No. 2008/0237406) in view of Forrest, et al. (U.S. Patent Publication No. 2010/0204857).  
For claim 1, Saito discloses a distribution system mounted on a train comprising: a vehicle information management device mounted on the train (see Fig. 1, #100, para. 0027); a distribution device mounted on the train (see Fig. 1, #100, para. 0027); and a plurality of receiving devices mounted on individual cars of the train (see Fig. 1, #400, see para. 0030), wherein the vehicle information management device is configured to communicate with on-board equipment mounted on the train (see para. 0027), periodically collect a measured value having been measured by a sensor and indicating an operating state of the on-board equipment mounted on the train (see para. 0027, collection done via server; see para. 0029 for values indicating operating state), and periodically distribute operation data to the distribution device, mounted on the train, during operation of the train (see para. 0027, distribution done by server), said operation data including (i) position information that identifies, in a unit of distance, a position of the train when the measured value is collected (see para. 0041), and (ii) information on the measured value including time information identifying when the measured value is acquired (see para. 0041).  Saito does not explicitly disclose the next limitation.  
However, Saito’s teaching is replete with computerized devices (servers, electronic communication devices, etc.).  These devices will not function without processors and memory.  It would have been obvious to one of ordinary skill in the art that modern computers and telecommunication (cellular, web/data-enabled) devices include a processing circuit, processor and memory based on the motivation to improve a train information device of the lead car that is connected to various control operation devices such as a master control unit, and the train information devices installed in the cars are connected to each other through a digital transmission path, working in concert with each other to input and output the various train information.
A teaching from Forrest discloses determine a representative value for each position information (see para. 0014, merging), generate history data including the position information and information on the representative value (see para. 0014, merged data becomes historical), store the history data (see para. 0045, database of historical events), distribute the history data to the receiving devices (see para. 0045, see also Fig. 1, lines between #16 and 42/44), mounted on individual cars of the train (see Saito), read, on a basis of the position information included in the operation data, the representative value corresponding to the position information from the history data (see para. 0014, data processing means “reads” equivalent information; and includes historical values based on location), calculate a difference value that is a difference between the measured value included in the operation data and the representative value (see para. 0015, “significantly different” implicit of calculation difference).  
Returning to Saito as part of the combination, Saito discloses distribute, to the plurality of receiving devices mounted on individual cars of the train (see Fig 1, and paras. 0031-0034); Forrest further discloses the difference data including the position information and information on the calculated difference value (see para. 0015, “significantly different” implicit of calculation difference that includes position information).  The combination of Saito modified with Forrest would have modified Saito to include obtaining and transmitting difference data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.  
Regarding claim 2, Saito and Forrest further teach wherein the operation data further includes information on a measured item, and the processor is further configured to determine the representative value for each measured item (see Forrest, para. 0014), generate the history data including the position information, the measured item, and the representative value (see Forrest, para. 0045), acquire a distribution request specifying a measured item from at least one receiving device of the plurality of receiving devices (see Forrest, para. 0045 re request, building a model requires obtaining data via request; see Saito, para. 0027, 0041 re distribution to plurality of devices), calculate a difference value for the measured item specified (see Forrest, paras. 0014-0015), and distribute difference data of the measured item specified to the receiving device from which the distribution request is acquired (see Forrest, para. 0038, 0044-0045, building a model requires obtaining data via request then followed by distribution, Fig. 2, #14, 16). 
Referring to claim 3, Forrest further discloses wherein when each receiving device from the  plurality of receiving devices makes a distribution request specifying a different measured item (see Table 2, not limited to a single item; para. 0041), the processor is further configured to calculate a difference value for the measured item specified for each of the receiving devices and distribute difference data of the measured item specified to a corresponding receiving device of the plurality of receiving devices from which the distribution request is made (see para. 0041, each operator can request different categorized events). 
With reference to claim 4, Forrest further discloses wherein the processor (1) classifies the operation data into a plurality of types using at least one condition among a train type, a time period, and weather (see para. 0028, over any predetermined period of time, see para. 0041), (2) generates and stores the history data for each of the types (see Fig. 2, #34, para. 0045, implicit in user terminal), (3) selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), (4) distributes the history data selected to the plurality of receiving devices (see para. 0038), and (5) calculates the difference value using the representative value of the history data selected (see para. 0045, Fig. 2, #14, 16).
For claim 5, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
With reference to claim 6, Forrest further discloses wherein each receiving device of the plurality of receiving devices includes (i) a history data storage configured to store the history data acquired from the distribution device (see para. 0045), and (ii) a connection executer configured to acquire the difference data from the distribution device and restore, for each position information, a measured value indicating an operating state of equipment mounted on a train by using a difference value included in the difference data and a representative value included in the history data (see Fig. 2, #14 and paras. 0014-0015, 0043-0045).  
Regarding claim 7, Forrest further discloses wherein the connection executer, included in each receiving device, makes a distribution request specifying a measured item to the distribution device (see para. 0041, request made from interface), acquires difference data for the measured item specified (see paras. 0014-0015, 0043-0045).  For the last limitation, Forrest does not explicitly disclose the “restoring”.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
Claim 8 is rejected based on the citations and reasoning provided above for claim 1. 
For claim 9, Saito and Forrest further discloses wherein a receiving device, from the plurality of receiving devices (see Saito, Fig. 1) makes a distribution request specifying a measured item to the distribution device (see Forrest, para. 0041), acquires difference data for the measured item specified (see Forrest, paras. 0014-0015, 0043-0045).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.  
Continuing with the claim, Forrest further teaches the distribution device calculates a difference value for the measured item specified in the distribution request (see paras. 0014-0015, 0043-0045, 0028), and distributes the difference data of the measured item specified to the receiving device from which the distribution request is made (see para. 0022, 0038, 0044-0045, 0041, implicit that the requesting interface receives the requested data).
With regards to claim 10, Forrest further teaches wherein when the distribution device acquires a distribution request specifying a different measured item from each of the plurality of the receiving devices (see para. 0041), the distribution device calculates a difference value for the measured item specified for each of the receiving devices and distributes difference data of the measured item specified to a corresponding one of the receiving devices from which the distribution request is acquired (see para. 0022, Fig. 2, #34, paras. 0044-0045, 0041, implicit that the requesting interface receives the requested data).





 
Referring to claim 11, Forrest further discloses wherein the distribution device classifies the operation data into a plurality of types using at least one piece of information among a train type, a time period, and weather (see paras. 0028, 0041), generates and stores the history data for each of the types (see para. 0045, historical database 44), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028, comparing is selecting), distributes the history data selected to the receiving device (see para. 0038), and calculates the difference value using the representative value of the history data selected (see paras. 0014-0015, 0028).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
For claim 12, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
Referring to claim 13, it is rejected based on the citations and reasoning from claim 1.  Additionally, regarding the last limitation, Saito and Forrest do not explicitly disclose the “restoring”.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system. 
Regarding claim 14, Forrest further discloses further comprising a requesting step in which one receiving device, of the plurality of the receiving devices, makes a distribution request specifying a measured item to the distribution device (see paras. 0041, 0028, comparing is selecting), wherein in distributing the history data, the distribution device determines the representative value for each measured item and generates the history data including the position information, the measured item, and the representative value (see paras 0044-0045, 0014), in distributing the difference data, the distribution device calculates a difference value for the measured item specified in the distribution request, and distributes difference data of the measured item specified to the receiving device from which the distribution request is made (see paras. 0022, 0038, 0044-0045, 0041, implicit that the requesting interface receives the requested data). Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
With reference to claim 15, Forrest further discloses wherein in distributing the difference data, when the distribution device acquires the distribution request specifying a different measured item from each of the plurality of the receiving devices present, the distribution device calculates a difference value for the measured item specified for each of the receiving devices and distributes difference data of the measured item specified to a corresponding one of the receiving devices from which the distribution request is acquired (see paras. 0022, 0028, 0044-0045, building a model requires obtaining data via request, 0041, implicit that the requesting interface receives the requested data).  
Referring to claim 16, Forrest further discloses wherein in distributing the history data, the distribution device classifies the operation data into a plurality of types using at least one piece of information among a train type, a time period, and weather (see para. 0028, 0041), generates and stores the history data for each of the types (see para. 0045, historical database 44), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), and distributes the history data selected to the receiving device (see para. 0038), in distributing the difference data, the distribution device calculates the difference value using the representative value of the history data selected (see paras. 0014-0015, 0044-0045).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
With reference to claim 17, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663